1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 18cr2919-MMA
12                                      Plaintiff,
                                                         ORDER AND JUDGMENT OF
13   v.                                                  DISMISSAL
14   MARIO ABIMAEL RAMIREZ-PATINO,
15                                    Defendant.
16
17         Defendant Mario Abimael Ramirez-Patino is charged in a single-count Indictment
18   with being a removed alien found in the United States, in violation of 8 U.S.C. § 1326(a).
19   Defendant moves to dismiss the Indictment with prejudice pursuant to 8 U.S.C. §
20   1326(d), on the grounds that the current charge is predicated on an invalid order of
21   removal. See Doc. No. 17. The government also moves to dismiss the Indictment –
22   without prejudice – pursuant to Federal Rule of Criminal Procedure 48(a). See Doc. No.
23   20. The government indicates that “it cannot prosecute this case consistent” with its
24   “legal obligations.” Id. at 1.
25         Rule 48(a) provides that “[t]he government may, with leave of court, dismiss an
26   indictment, information, or complaint.” Fed. R. Crim. P. 48(a). The “leave of court”
27   requirement does not abrogate the government’s prosecutorial discretion. See United
28   States v. Gonzalez, 58 F.3d 459, 461 (9th Cir. 1995) (holding that “the district court’s

                                                     1
                                                                                     18cr2919-MMA
1    discretion to deny [a prosecutor’s request to dismiss under Rule 48(a)] is limited.”).
2    Therefore, “when the government requests a Rule 48(a) dismissal in good faith, the
3    district court is duty bound to honor the request.” United States v. Hayden. 860 F.2d
4    1483, 1487-88 (9th Cir. 1988). There is no suggestion here of bad faith on the part of the
5    government.
6          Accordingly, the Court GRANTS the government’s motion and DISMISSES the
7    Indictment against Defendant without prejudice. The Court DIRECTS the Clerk of
8    Court to terminate all other pending motions, deadlines, and hearings.
9          IT IS SO ORDERED AND ADJUDGED.
10   DATE: October 17, 2018                 _______________________________________
                                            HON. MICHAEL M. ANELLO
11
                                            United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                     18cr2919-MMA
